                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTIIERN DMSION
                                 No. 7:18-CV-74-D


ANDREWU.D. STRAW,                             )
                                              )
                             Plaintiff,       )
                                              )
                   v.                         )                ORDER
                                              )
STATE OF NORTH CAROLINA,                      )
                                              )
                            Defendant.        )


       On August 26, 2019, Andrew U .D. Straw ("Straw'' or "plaintiff''); appearing pro se, filed a

motion to dispense with requirement of original signature filing under Local Rule 5.1 (f) and notice

of current maiiing address for purposes of this case [D.E. 29]. Local Civil Rule S.l(t) states:

       (t) Exceptions to Electronic Filing.

       Documents filed by a party who is not represented by an attorney permitted to
       practice in the Eastern District of North Carolina and registered in CM/ECF, and
       those documents listed in Section V.A of the Policy Manual, shall be filed in paper,
       and are excluded from electronic filing. Any document filed in paper that is not
       exempt pursuant to this section must be accompanied by a motion for leave to file the
       document and a proposed order. When filed in paper form, the document must
       contabi the original signature of the attorney or each unrepresented party, and must
       be served upon opposing parties as provided in Fed. R. Civ. P. S(b).. ·

Local Civil Rule SJ (t). The rules ofthis court, however, prohibit Straw from filing-documents with

this court without an original signature. See id. The motion is DENIED.

       SO ORDERED. This R.._ day of September 2019.



                                                       .   J~s'~.'D'E~Rill -
                                                           United States District Judge
